Citation Nr: 1733143	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  03-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating greater than 10 percent for dermatitis of the face.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1979 to August 1979, from October 1980 to October 1983, and from December 1984 to March 1994.

The issue of an increased rating for dermatitis of the face comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

With regard to the issues of increased ratings in excess of 40 percent for a lumbar spine strain and in excess of 30 percent for a cervical spine strain, the Veteran withdrew these issues from the appeal in writing in January 2011.  See 38 C.F.R.  § 20.204 (2016).  Therefore, these issues are not currently before the Board.

In January 2008, the Board remanded the issue of an increased rating greater than 10 percent for dermatitis of the face for further development.  This issue has since been returned to the Board for appellate review.  

Finally, with regard to the issue on appeal of an increased rating greater than 10 percent for dermatitis of the face, there was a stay on affected appeals for skin conditions involving topical corticosteroids under 38 C.F.R. § 4.118, Diagnostic Code 7806.  This stay was triggered by VA's disagreement with the United States Court of Appeals for Veterans Claims (Court's) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  The present appeal included a claim for an increased rating greater than 10 percent for dermatitis of the face (rated under Diagnostic Code 7806), which could have been affected by the resolution of VA's appeal in Johnson.  As such, in a March 2017 Board decision, the Board stayed action in accordance with the CAVC's stay for the increased rating issue on appeal for dermatitis of the face.

However, on July 14, 2017, the Federal Circuit issued an opinion that reversed the previous Court decision.  See Johnson v. Shulkin, __ F.3d __, No. 2016-2144 (Fed. Cir. July 14, 2017) (holding that the use of topical corticosteroids is not necessarily "systematic therapy" under Diagnostic Code 7806).  Therefore, VA's stay on affected appeals such as the present case has been lifted.  It follows that the Board can now adjudicate the Veteran's increased rating claim greater than 10 percent for dermatitis of the face.  

In a March 2017 decision, the Board remanded other issues that were on appeal for further development - specifically, various increased rating issues, an earlier effective date issue, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  At present, these issues are not yet ready for Board adjudication, due to the need for further administrative development.  However, when appropriate, these issues will be addressed by the Board in a latter, separate Board decision.  

The increased rating issue for dermatitis of the face is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, a remand is required for a more current VA skin examination to adequately rate the Veteran's service-connected dermatitis of the face disability.  The Veteran was last provided a VA skin examination in connection with his service-connected dermatitis of the face disability in November 2012, over four years ago.  The Veteran has alleged that the service-connected dermatitis of the face disability has worsened since the time of the November 2012 VA skin examination.  In fact, he has specifically requested a new VA skin examination for this disability.  See October 2016 Post-Remand Brief.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.   38 C.F.R. § 3.327(a) (2016).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, the appropriate VA skin examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected dermatitis of the face disability.

Second, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the Veteran has not been provided any VCAA notice for the issue of an increased rating greater than 10 percent for dermatitis of the face.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for this increased rating issue for dermatitis of the face.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a VCAA notice letter to the Veteran in connection with his claim for an increased rating greater than 10 percent for dermatitis of the face. This letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b).  Specifically, this letter should notify him of the evidence necessary to substantiate a claim for an increased rating.  

2.  In the VCAA notice letter referenced above, the AOJ should also contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any recent relevant medical records, for his service-connected dermatitis of the face skin disability.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the Veteran is provided VCAA notice, and any additional records are associated with the claims file, the AOJ should secure the appropriate VA skin examination to ascertain the current severity and manifestations of the Veteran's service-connected dermatitis of the face disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected dermatitis of the face disability on the Veteran's occupational functioning and daily activities.  The appropriate DBQ for the service-connected dermatitis of the face disability should be utilized.  The explanation for all opinions expressed must be provided.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal above 10 percent for a dermatitis of the face disability.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




